Name: Commission Regulation (EEC) No 2950/78 of 14 December 1978 amending Regulation (EEC) No 368/77 on the sale by tender of skimmed-milk powder for use in feed for pigs and poultry
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 12. 78 Official Journal of the European Communities No L 351 /27 COMMISSION REGULATION (EEC) No 2950/78 of 14 December 1978 amending Regulation (EEC) No 368/77 on the sale by tender of skimmed-milk powder for use in feed for pigs and poultry Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 368/77 is amended as follows : 1 . in Section 1 , formula I G is replaced by the following : 'Formula I G  7 kg non-deodorized fish oil and/or fish liver oil , and THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2 ), and in particular Article 7 (5) thereof, Whereas the methods to be used for denaturing skim ­ med-milk powder for use in feed for pigs and poultry are given in Section 1 of the Annex to Commission Regulation (EEC) No 368/77 (3 ) ; whereas both the normal practices of the industries concerned and the experience gained in this field indicate the desirability of adding a further formula, the use of which will provide additional outlets for skimmed-milk powder ; Whereas Section 3 , 'General prescriptions concerning denaturing and incorporation', of the Annex to Regula ­ tion (EEC) No 368/77, should consequently be adjusted ; whereas this Section has been amended several times and for reasons of clarity should be published anew ;  60 g copper, as copper sulphate pentahydrate . 2. Section 3, is replaced by the Annex to this Regula ­ tion . Article 2 This Regulation shall enter into force on 1 January 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 December 1978 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 204, 28 . 7 . 1978 , p. 6 . P) OJ No L 52, 24 . 2 . 1977, p. 19 . 9 No L 351 /28 Official Journal of the European Communities 15. 12. 78 ANNEX 3 . GENERAL PRESCRIPTIONS CONCERNING DENATURING AND INCORPORA ­ TION A. It is not permitted to submit skimmed-milk powder in its natural state or after denaturing to a chemical or physical process capable of weakening or neutralizing the effects of denaturing given by using the formulae specified in Sections 1 and 2. This prohibition covers the binding agents of copper, iron, etc . and agents deodorizing or modi ­ fying the taste and smell of fish meal , fish oil and fish liver oil ; referred to in Sections 1 and 2, by eliminating one or more components responsible for gustatory and/or olfactory perception charac ­ teristic of the products in question and adding one or more compounds giving a taste and/or smell superimposed on those of the natural product. Anti-caking and flowing agents may be used for the application of the formulae referred to in Section 1 and in addition to the products mentioned up to a maximum level of 2 % calculated in the mixture of skimmed-milk powder and its denaturing agents . Without prejudice to any other precautions which may be taken, and particularly with regard to formula I C, it is recommended that a check be kept upon the acidity rating of the fish oil used, that provision be made for the addition of anti-oxidants and that prolonged storage of skimmed ­ milk powder denatured according to this formula be avoided. B. Fish meal , referred to in formulae I A and I B, must have at least 30 % of its particles less than 300 microns in size . Iron sulphate referred to in formulae I B, I C, I D 1 and I D 2, I E and I F must be finely ground and must have at least 30 % of its particles less than 250 microns in size . Copper sulphate referred to in the formulae I B, I C, I D 2, I E and I F must be finely ground and must have at least 30 % of its particles less than 200 microns in size . Copper sulphate referred to in formula I G must be finely ground and must have at least 90 % of its particles less than 200 microns in size . Starch and carboxymethylcellulose, referred to in formulae I D 1 and I D 2, I E and I F, must have at least 50 % of their particles less than 80 microns in size . Ground cereals, oil-seed cake, and crude fibre in whatever form and whether used in one form or in a mixture of forms, must have at least 50 % of their particles less than 500 microns in size . Grass meal and lucerne meal , used individually or in a mixture, must have at least 50 % of their particles not exceeding 300 microns in size . For skimmed-milk powder denatured in the United Kingdom the particle sizes given in BS 410 : 1969 that are closest to the maximum dimensions specified shall be considered as equiva ­ lent. 'Ground cereals' means a product fully milled from a mixture of oats and barley or from a mixture of other cereals suitable only for animal feeding or from by-products of cereals to which crude fibre has if necessary been added . Ground cereals and ground oil-seed cakes, referred to in formulae I D 1 and I D 2, increased if necessary by added crude fibre , must have a minimum crude fibre content in dry matter of at least 8-0 % . Grass meal and lucerne meal must have at least a minimum crude fibre content in dry matter of 20 % and 1 5 % respectively. 15 . 12. 78 Official Journal of the European Communities No L 351 /29 For the purposes of this Regulation :  ground dried plain sugar beet pulp can be considered equivalent to ground cereals,  straw meal can be considered equivalent to grass meal . Carboxymethylcellulose, referred to in formulae I D 1 and I D 2, I E and I F , having a molecular weight of 200 000 to 500 000 and at least a 95 % level of purity, must have a total degree of substitution between 0.6 and 1.0 (x = 2 to 2.4 ; y = 0.6 to 1 ). Its 1 % solution in water must have a viscosity of at least 1 000 cps measured at 20 °C by the Hoeppler method using a No 4 glass ball . Fish oil and fish liver oil referred to in formulae I C, must have a free fatty acid content calcu ­ lated in oleic acid of at least 7 % , the range of free fatty acids being strictly tied to the composi ­ tion of the oil concerned. Fish oil and fish liver oil referred to in formula I G, must have a free fatty acid content calculated in oleic acid of at least 10 % , the range of free fatty acids being strictly tied to the composition of the oil concerned. For the purposes of this Regulation non-deodorized fish and/or fish liver oil shall be oil that has not been put through physical and/or chemical processes such as deodoriza ­ tion, decoloration, deacidification , fractionation, transesterification and hydrogenation . When skimmed-milk powder is denatured using formula I G, the copper sulphate must be incor ­ porated before the fish oil or fish liver oil is incorporated . The oil must be incorporated by the 'spray' method or another of equivalent effect. C. The minimum quantities of the products to be incorporated in the skimmed-milk powder, as given in the formulae in Section 1 , are without prejudice to other provisions relating to the maximum quantities of additives which may be contained in animal feed, and in particular the provisions laid down in Council Directive 70/524/EEC of 23 November 1970 concerning addi ­ tives in feedingstuffs (' J. D. The products added to skimmed-milk powder when the formulae in Section 1 are used must be distributed in a uniform manner so that when two 50 g samples drawn at random from a 25 kg package are chemically analyzed the results are the same for both samples within the tolerated error limits of the analysis method used. The provisions adopted pursuant to Council Directive 70/373/EEC of 20 July 1970 on the intro ­ duction of Community methods of sampling and analysis for the official control of feeding ­ stuffs (2 ), shall apply to the control of denaturing. (') OJ No L 270, 14 . 12 . 1970, p . 1 . (*) OJ No L 170, 3 . 8 . 1970 , p . 2 .